Judgment, Supreme Court, New York County, entered on March 26, 1973, unanimously modified, on the law, to strike the first decretal paragraph thereof, and otherwise affirmed, on the opinion at Special Term, without costs and without disbursements. The stricken paragraph has to do with a period ante July 1, 1973. The applicable statute has, since the judgment was entered, been amended to postpone its effective date to July 1, thereby rendering that paragraph academic. Concur — Markewieh, J. P., Nunez, Kupferman, Steuer and Tilzer, JJ. [73 Misc 2d 508.]